       Case 2:18-cr-00246-TLN Document 75 Filed 05/06/20 Page 1 of 3


 1   HEATHER E. WILLIAMS, SBN 122664
     Federal Defender
 2   CHRISTINA SINHA, SBN 278893
     Assistant Federal Defender
 3
     Designated Counsel for Service
 4   801 I Street, Third Floor
     Sacramento, CA 95814
 5   T: (916) 498-5700
     F: (916) 498-5710
 6
 7   Attorneys for Defendant
     ERIKA SCHMID
 8
 9                               IN THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     )   Case No. 2:18-CR-246-TLN
                                                   )
12                    Plaintiff,                   )   STIPULATION AND ORDER TO ACCEPT
                                                   )   ELECTRONIC SIGNATURE UNDER GENERAL
13
                         vs.                       )   ORDER 616
14                                                 )
                  ERIKA SCHMID,                    )   Date: June 4, 2020
15                                                 )   Time: 9:30 A.M.
                    Defendant.                     )   Judge: Hon. Troy L. Nunley
16                                                 )
17
             IT IS HEREBY STIPULATED and agreed by and between McGregor W. Scott, United
18
     States Attorney, through James Conolly, Assistant United States Attorney, counsel for Plaintiff,
19
     and Heather Williams, Federal Defender, through Assistant Federal Defender Christina Sinha,
20
     counsel for Defendant Erika Schmid, that the plea agreement in this matter may be signed by Ms.
21
     Schmid via electronic signature.
22
             On April 15, 2020, Chief United States District Judge Mueller issued General Order 616,
23
     “Consent and Signature Requirements on Documents Filed in Criminal Actions During the
24
     COVID-19 Public Emergency” (“G.O. 616”). For the reasons detailed in G.O. 616, defense
25
     counsel is authorized to electronically sign documents on her client’s behalf using the format “/s/
26
     name” if the following conditions are met:
27
             1.       The defendant had an opportunity to consult with counsel regarding the matter;
28
      Stipulation and Order to Accept Electronic            -1-         United States v. Schmid, 2:18-cr-00246-TLN
      Signature Under General Order 616
       Case 2:18-cr-00246-TLN Document 75 Filed 05/06/20 Page 2 of 3


 1           2.       The defendant consents to counsel’s signing on the defendant’s behalf; and

 2           3.       The judge presiding over the case makes a finding that “obtaining an actual

 3                    signature is impracticable or imprudent in light of the public health situation
 4                    relating to COVID-19.”
 5           All three conditions have been met here. Therefore, parties stipulate as follows, and
 6   respectfully request the Court to find that:
 7           1.       Ms. Schmid has had an opportunity to consult with undersigned defense counsel
 8                    regarding the entry of her plea pursuant to the plea agreement extended to counsel
 9                    on March 4, 2020;
10           2.       Ms. Schmid consents to undersigned defense counsel signing the plea
11                    electronically on her behalf; and
12           3.       In light of the COVID-19 pandemic, obtaining an actual signature from Ms.
13                    Schmid is both impracticable and imprudent, as she lives approximately four
14                    hours away from the Courthouse; does not have access to a working printer; was
15                    not able to make her printer work after reasonable efforts; and has several
16                    comorbidities that make her vulnerable to COVID-19, and should therefore avoid
17                    public locations like post offices.
18                                                   Respectfully submitted,
19
                                                     HEATHER E. WILLIAMS
20                                                   Federal Defender

21   Date: May 5, 2020                               /s/ Christina Sinha
                                                     CHRISTINA SINHA
22                                                   Assistant Federal Defender
23                                                   Attorneys for Defendant
                                                     ERIKA SCHMID
24
     Date: May 5, 2020                               MCGREGOR W. SCOTT
25                                                   United States Attorney
26                                                   /s/ James Conolly
27                                                   JAMES CONOLLY
                                                     Assistant United States Attorney
28                                                   Attorney for Plaintiff
      Stipulation and Order to Accept Electronic        -2-         United States v. Schmid, 2:18-cr-00246-TLN
      Signature Under General Order 616
       Case 2:18-cr-00246-TLN Document 75 Filed 05/06/20 Page 3 of 3


 1                                                 ORDER

 2           The Court, having received and considered the parties’ stipulation, and good cause

 3   appearing therefrom, adopts the parties’ stipulation in its entirety as its order.
 4
 5   IT IS SO ORDERED.
 6
 7   Dated: May 6, 2020
                                                               Troy L. Nunley
 8
                                                               United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and Order to Accept Electronic       -3-          United States v. Schmid, 2:18-cr-00246-TLN
      Signature Under General Order 616
